Citation Nr: 0319974	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an increased rating for residuals of a 
right radius fracture with possible arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION


The veteran served on active duty from July 1966 to July 1970 
and from May 1971 to June 1973.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho denied a 
compensable rating for residuals of a right radius fracture 
in September 2000, and the veteran appealed its decision.  In 
November 2000, the RO increased the rating from 
noncompensable to 10 percent.  

In September 2001, the RO denied service connection for 
hemorrhoids, and the veteran appealed its decision.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not related to any incident 
of service.  

2.  Hemorrhoids were not manifest during service.


CONCLUSION OF LAW

Hemorrhoids were not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including June and September 2001 
letters to the veteran, VA's September 2001 rating decision, 
and the August 2002 statement of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Analysis

The veteran's service medical records do not report 
hemorrhoids.  

On service general medical evaluation in January 1967, the 
veteran reported having intermittent rectal bleeding for the 
past 1 1/2 weeks. Rectal examination was negative and the 
impression was rectal bleeding.  He was forwarded for a 
surgical consultation and proctoscopy.  The referral to the 
surgeon indicates that digital examination of the rectum was 
negative and that there was no evidence of hemorrhoids.  

The service surgeon who examined the veteran in January 1967 
noted that there had been a good prep and that the scope was 
passed to 25 centimeters with ease, with no evidence of 
mucosal or extrinsic lesions.  

On service examination in March 1970, clinically, the 
veteran's skin, anus, and rectum were normal.  

The veteran denied having or having skin problems or piles or 
rectal disease on service examination in April 1971, and 
clinically, his skin, anus, and rectum were normal. 

On service discharge examination in June 1973, the veteran 
denied having or having had skin, piles or rectal disease, 
and clinically, his rectum and prostate were normal to 
digital examination.  His hematocrit was 44%.

The veteran had no skin lesions on VA examination in March 
1975.

The veteran filed service connection claims for other 
diseases or injuries in August 1973 and thereafter, but did 
not claim service connection for hemorrhoids until March 
2001.

The first treatment shown for hemorrhoids is VA treatment in 
January 2001.  

The veteran claimed service connection for hemorrhoids in 
March 2001, stating that hemorrhoids first occurred in 
service, and that he was treated for it.  

On VA evaluations in August 2001, the veteran reported having 
had hemorrhoids for "some time" and "for years".  VA 
performed a hemorrhoidectomy in August 2001.  

In November 2001, the veteran stated that for many years, he 
had self-medicated hemorrhoids not knowing until recent years 
that he could get help from VA.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

In this case, the probative evidence does not show that 
hemorrhoids had their onset in service or that they are 
related to service.  The Board finds that the fact that the 
veteran was examined for rectal bleeding in service and had 
hemorrhoids ruled out is very probative, as is the veteran's 
denial of hemorrhoids on service discharge examination, their 
absence on service discharge examination, the filing of other 
claims starting shortly after service, the March 1975 VA 
examination report, and the fact that hemorrhoids were first 
treated by health care providers in 2001.  These facts 
outweigh the veteran's statements, in a compensation setting, 
of having hemorrhoids in service and self-treating them for 
many years.  The veteran's service discharge examination 
history directly contradicts his current assertion of having 
had hemorrhoids in service.  Other evidence also shows that 
hemorrhoids were not present in service and that they did not 
continue since service.  The veteran was extensively examined 
during service for rectal bleeding without hemorrhoids being 
found, and on service discharge examination, his rectum was 
normal.  The history he furnished on service discharge 
examination, as well as the service discharge examination 
findings, are highly probative.  

While the veteran states that he had hemorrhoids in service, 
his previous denials and the other more objective evidence 
such as the findings of health care providers in service and 
on service discharge examination are more probative evidence, 
showing that hemorrhoids were not incurred or aggravated in 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for hemorrhoids is denied. 


REMAND

The veteran has not been issued a VCAA notice letter on the 
matter of an increased rating for his service-connected right 
radius fracture residuals with possible arthritis.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should issue the veteran a VCAA 
letter on the matter of an increased 
rating for his service-connected right 
radius fracture residuals with possible 
arthritis.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



